        Case 1:19-cv-02873-ERK-ST Document 2 Filed 05/15/19 Page 1 of 1 PageID #: 164


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                             for the

                                                 Eastern District of New York



                    BRENDA JOHNSON
                                                                                                              73
                            Plaintiffs)
                                                                                                   KORMAN, J.
                                                                       Civil Action No.

 NORA LOCKET, NATIONSTAR MORTGAGE, LLC
 and THE SECRETARY OF HOUSING AND URBAN
              DEVELOPMENT                                                                  rn 'aiMOiosa
                           Defendant®

                                                SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress)

      NORA LOCKET, 115-12 217 Street, Cambria Heights, New York

     NATIONSTAR MORTGAGE, LLC, c/o Corporation Service Company, 80 State Street, Albany, N.Y 12207

    THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT, Jacob K. Javiits Federal Building,
         Alawsuit has been filed against you.                  26 Federal Plaza, Suite 3542, NY, NY 10278
        Within 21 days after service of this summonson you (not countingthe day you received it) — or 60 days ifyou
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or (3) — you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:


 FUTTERMAN, SIROTKIN & SEINFELD, LLP, 80-02 Kew Gardens Road, Kew Gardens, New York 11415

(718)261-9460


      If you fail to respond, judgment by default willbe entered against you for the reliefdemanded in the complaint.
Youalso must file your answeror motionwiththe court.                                             ^*''*V" ^ '. -'v^
                                                                                                       .-x

                                                                          DOUGLAS C. PAEMBR
                                                                          CLERK OF COURT


              HAY 1 52019
Date:
                                                                                    Signature ofCyerk or-Depvty^ClerJc
